In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                            No. 12-890V
                                     Filed: December 19, 2014

* * * * * * * * * * * * * * * *                                 UNPUBLISHED
ROBERT KOTROCZO,              *
                              *                                 Special Master Dorsey
          Petitioner,         *
                              *
v.                            *                                 Joint Stipulation on Damages;
                              *                                 Measles-Mumps-Rubella (MMR)
SECRETARY OF HEALTH           *                                 Influenza (Flu) vaccine; Acute,
AND HUMAN SERVICES,           *                                 Bilateral, Acquired Vestibular
                              *                                 Neuritis or Labyrinthitis; Attorney’s
          Respondent.         *                                 Fees and Costs; Reasonable Amount
                              *                                 to which Respondent does not
* * * * * * * * * * * * * * * *                                 Object.

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for respondent.

                                             DECISION1

        On December 19, 2012, Robert Kotroczo (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that he suffered acute, bilateral, acquired vestibular neuritis or labyrinthitis that
was “caused-in-fact” by a measles-mumps-rubella (MMR) and influenza (flu) vaccines that he
received on November 11, 2011. See Petition at 1. Petitioner further alleged that he experienced
the residual effects of these injuries for more than six months. Id. at 9.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                   1
       On December 19, 2014, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

       Respondent denies that petitioner’s injuries were caused-in-fact by his influenza or MMR
vaccinations, and denies that the vaccines caused any other injury or his current condition.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       1. A lump sum of $160,000.00, in the form of a check payable to petitioner. This
          amount represent compensation for all damages that would be available under 42
          U.S.C. § 300aa-15(a).

       2. A lump sum of $43,244.59, in the form a check payable jointly to petitioner and
          petitioner’s attorney, Edward M. Kraus, for attorney’s fees and costs available
          under 42 U.S.C. § 300aa-15(e), and in compliance with General Order #9, no out-of-
          pocket expenses were incurred by petitioner in proceeding on the petition.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2